 

 

USDC SDNY
DOCUMENT

+ ELECTR
UNITED STATES DISTRICT COURT DOC #: ONCATLN FILED

SOUTHERN DISTRICT OF NEW YORK ! ,
ween enee nent ene nnnenenennenenneeens x ‘DATE FILED: NOV 2 1 2019

UNITED STATES OF AMERICA,

 

 

 

 

-v- 17 CR 738 (LAK)
Gregory Adamo,

Defendant.
ee pan ao ee ee x

 

ORDER

LEWIS A. KAPLAN, District Judge.
The defendant’s application for return of his passport is granted on the consent of the
Government. U.S. Pretrial Services is authorized to return defendant Gregory Adamo’s passport to

the defendant.

SO ORDERED.

Dated: November 19, 2019

 

United States District Fudge

 
